Citation Nr: 0708376	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-14 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disease, to include residuals of a resection of the 
intestine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


REMAND

The veteran served on active duty from September 1974 until 
May 1976.  During the April 2006 hearing, the veteran noted 
that he had received treatment at the VAMC in Montgomery, 
Alabama.  These records have not been associated with the 
claim's file.  Additionally, the veteran noted ongoing 
treatment from the VAMC in New Orleans, Louisiana.  The 
claim's file only contains records dated up to September 
2004.  Therefore, the RO should obtain all medical records 
from the VAMC in Montgomery, Alabama and medical records 
dated from September 2004 to the present from the VAMC in New 
Orleans, Louisiana.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.").

Finally, the veteran's service medical records note a history 
of gastrointestinal treatment, and his post-service records 
note the presence of an ulcer, hiatal hernia, and 
gastroesophageal reflux disorder.  Under such circumstances, 
the Board finds that a medical opinion is required to make a 
decision on the claim.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should contact the VAMC in 
Montgomery, Alabama and obtain all 
records of treatment pertaining to the 
veteran.  If no such records are 
available, that fact should clearly be 
documented in the claim's file.

2.  The RO should contact the VAMC in New 
Orleans, Louisiana and obtain records, 
dated from September 2004 to the present, 
of treatment pertaining to the veteran.  
If no such records are available, that 
fact should clearly be documented in the 
claim's file.

3.  The RO should schedule the veteran 
for a VA examination in order to 
ascertain the nature and etiology of any 
current gastrointestinal disability.  
After reviewing the entire record, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that any gastrointestinal 
disability present was initially 
manifested during service or was 
otherwise related to his service.  The 
claim's folder must be made available to 
and reviewed by the examiner in 
conjunction with the scheduled 
examination.

		4.  Following completion of the 
foregoing, the RO should readjudicate the 
claim on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative, if any, should be 
provided a Supplemental Statement of the 
Case (SSOC) and allowed an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




